Perkins, J.
Bill in chancery, under the old practice, to compel a specific performance, and to set aside a fraudulent deed". Bill dismissed. The facts of the case, so far as material to its decision, are as follows:
In 1845, William Trueblood was an infant, and owner of a piece of land. At that date, Bichard J. Trueblood, the father of said William, executed a title-bond to one Nathan Trueblood, whereby he obligated himself to cause to be conveyed to him, said Nathan, the piece of land belonging to William, after the latter should become of age. The conveyance was to be upon a stated consideration. The bond is single — simply the bond of Bichard— and William is nowhere mentioned in it as a party, but his name is signed with his father’s at the close of the condition, as may be supposed, in signification of his assent to the execution of the instrument by his father. We shall so treat his signature to the bond.
After William became of age, it is claimed that he ratified the bond, and afterwards sold and conveyed the land to another — Bobert Lockridge — who had notice, &c. *196This bill was filed in order to have the deed to Lockridge set aside, and a conveyance decreed to Nathan Trueblood, pursuant to the terms of the bond.
The Court below, as we have stated, refused to enter such a decree, and held, as counsel inform us, that the bond was not susceptible of ratification by William Trueblood; and whether it was or not is the important question in the case; for if the bond was not susceptible of such ratification, we need not inquire into the alleged facts which it is claimed evidence that such an act had been done. ''
As we have seen, the bond is not, in terms, the bond of William Trueblood. ’He could not, by virtue of its express provisions, be sued upon it. "Where a father signs his name to articles of apprenticeship of his son, simply to signify his assent to them, he cannot be a party to-a suit upon the articles. 5 Ind. E. 538.
If the bond, then, can in any light be regarded as the contract of William Trueblood, it must be because his father may be considered his agent in executing it. Can, then, an infant, after arriving at age, ratify the act of his agent, performed while he was an infant ? This depends upon whether his appointment of an agent is a void or voidable act. If the former, it cannot be ratified (5 Ind. E. 353); if the latter, it can be. Beeves’s Dom. Eel. 240.
Tfi the first volume of American Leading Cases, 3d ed., p. 248, et seq., the doctrine is laid down, as the result of the American cases on the subject, that the only act an infant is incapable of performing, as to contracts, is the appointment of an agent or attorney. "Whether the doctrine is founded in solid reasons, they admit, may be doubted; but assert that there is no doubt but that it is law. See the cases there collected.
The law seems to be held the same in England. In Doe v. Roberts, 16 M. and W. 778, a case slightly like the present, in some respects, the attorney, in argument, said, “Here a tenancy has been created, either by the children, or by TIugh Thqmas, acting as their agent.” *197Parke, B. replied, “ That is the .fallacy of your argument. An agreement by an agent cannot bind, an in fant. If an infant appoints a person to make a lease, it does not bind tke infant, neither does his ratification bind him. There is no doubt about the law; the lease of an infant, to be’good, must be his own personal act.” So, here, had the bond been the personal act of the infant, he could have ratified it. • It would have been simply voidable. ■ But the bond of his agent, or one having assumed to act as such, is void, and not capable of being ratified. See 8 Blackf. 845.
S. B. Gookins, for the appellant (1).
The decree below must, therefore, be affirmed with costs.
Gookins, J., having been concerned as counsel, was absent.
Per Curiam.
The decree is affirmed with costs.